Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Dara
Khosrowshahi (“Executive”) and Expedia, Inc., a Delaware corporation (the
“Company”), and is effective as of August 2, 2012 (the “Effective Date”).

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1A. EMPLOYMENT. The Company agrees to employ Executive as President and Chief
Executive Officer of the Company; Executive accepts and agrees to such
employment. During Executive’s employment with the Company, Executive shall
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. During Executive’s
employment with the Company, Executive shall report directly to the Chairman and
Senior Executive of the Company. Executive shall have such powers and duties
with respect to the Company as may reasonably be assigned to Executive by the
Chairman and Senior Executive, to the extent consistent with Executive’s
position and status. Executive agrees to devote all of Executive’s working time,
attention and efforts to the Company and to perform the duties of Executive’s
position in accordance with the Company’s policies as in effect from time to
time. Executive’s principal place of employment shall be the Company’s offices
located in Bellevue, Washington.

2A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on the
Effective Date and shall continue through the third anniversary of the Effective
Date, unless sooner terminated in accordance with the provisions of Section 1 of
the Standard Terms and Conditions.

3A. COMPENSATION.

(a) BASE SALARY. During the Term, the Company shall pay Executive an annualized
base salary of $1,000,000.00 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time. For all purposes under this Agreement, the term “Base Salary”
shall refer to Base Salary as in effect from time to time.

(b) DISCRETIONARY BONUS. During the Term, Executive shall be eligible to receive
discretionary annual bonuses. Any such annual bonus shall be paid not later than
March 15 of the calendar year immediately following the calendar year with
respect to which such annual bonus relates (unless Executive has elected to
defer receipt of such bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)).



--------------------------------------------------------------------------------

(c) RESTRICTED STOCK UNITS. Upon the Effective Date, all remaining unvested
restricted stock units subject to Executive’s Second Amended and Restated
Company Restricted Stock Unit Agreement, as most recently amended and restated
December 20, 2011 (the “RSU Agreement”) will immediately vest and will be
settled as soon as practicable (but in no event later than five business days)
after the Effective Date. The Executive agrees to retain direct ownership of and
not to sell, transfer, assign or pledge, eighty percent (80%) of the shares
received upon vesting of the RSU Agreement pursuant to this Agreement, net of
shares withheld for taxes, for a period of three (3) years from the Effective
Date. Such restriction shall terminate if Executive’s employment is terminated
by the Company without Cause (including for death or Disability) or by Executive
for Good Reason, as such terms are defined in this Agreement.

(d) BENEFITS.

(i) Retirement and Welfare Plans. During the Term, from the Effective Date
through the date of termination of Executive’s employment with the Company for
any reason, Executive shall be entitled to participate in any welfare, health
and life insurance and pension benefit plans as may be adopted from time to time
by the Company on the same basis as that provided to similarly situated
executives of the Company generally, consistent with the terms of such plans.

(ii) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated executives of the Company generally and in accordance with
the Company’s policies as in effect from time to time.

(iii) Vacation. During the Term, Executive shall be entitled to annual paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated executives of the Company generally.

4A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

 

If to the Company:    Expedia, Inc.    333 108th Avenue NE    Bellevue,
Washington 98004    Attention: General Counsel If to Executive:    At the most
recent address on record for Executive at the Company.



Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any

 

2



--------------------------------------------------------------------------------

and all disputes between the parties which may arise pursuant to this Agreement
will be heard and determined before an appropriate federal court in Washington,
or, if not maintainable therein, then in an appropriate Washington state court.
The parties acknowledge that such courts have jurisdiction to interpret and
enforce the provisions of this Agreement, and the parties consent to, and waive
any and all objections that they may have as to, personal jurisdiction and/or
venue in such courts.

6A. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

(Signature page follows.)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.

 

EXPEDIA, INC.

/s/ ROBERT J. DZIELAK

By:   Robert J. Dzielak Title:   Executive Vice President, General Counsel and
Secretary EXECUTIVE

/s/ DARA KHOSROWSHAHI

Dara Khosrowshahi

 

4



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS

 

1. TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a) DEATH. Upon termination of Executive’s employment prior to the expiration of
the Term by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within 30 days of Executive’s death in
a lump sum in cash, (i) Executive’s Base Salary from the date of Executive’s
death through the end of the month in which Executive’s death occurs and
(ii) any Accrued Obligations (as defined in Section l(f) below) in a lump sum in
cash.

(b) DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 4A hereof), Executive shall
not have returned to the full-time performance of Executive’s duties,
Executive’s employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Executive
is absent from the full-time performance of Executive’s duties with the Company
due to Disability, the Company shall continue to pay Executive’s Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company. Upon termination of Executive’s employment due to
Disability, the Company shall pay Executive within 30 days of such termination
(i) Executive’s Base Salary through the end of the month in which Executive’s
termination of employment for Disability occurs in a lump sum in cash, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any Accrued Obligations in a lump sum in cash.

(c) TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Executive’s employment under this Agreement with or without Cause at
any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company or any of its
subsidiaries; (iii) a material breach by Executive of any of the covenants made
by Executive in Section 2 hereof; (iv) the willful or gross neglect by Executive
of the material duties required by this Agreement; or (v) a knowing and material
violation by Executive of any Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest that, in the case of the conduct
described in clauses (iv) or (v) above, if curable, is not cured by Executive
within 30 days after Executive is provided with written notice thereof. Upon
Executive’s (A) termination of employment by the Company for Cause prior to the
expiration of the Term or (B) resignation without Good Reason prior to the
expiration of the Term, this Agreement shall terminate without further
obligation by the Company, except for the payment of any Accrued Obligations in
a lump sum in cash within 30 days of such termination.



--------------------------------------------------------------------------------

(d) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. Upon termination of Executive’s
employment prior to the expiration of the Term by the Company without Cause
(other than for death or Disability) or by Executive for Good Reason (as defined
below), then:

(i) the Company shall continue to pay Executive the Base Salary through the
longer of (x) the end of the Term over the course of the then remaining Term and
(y) 12 months following termination (such period, the “Salary Continuation
Period”) in each case payable in equal biweekly installments in accordance with
the Company’s payroll practice as in effect from time to time, and the Company
shall pay Executive in a lump sum (without regard to whether Executive actually
elects COBRA coverage) an amount equal to 12 months of monthly premiums with
respect to COBRA continuation coverage under the Company’s group health plans in
existence on the date of termination, and at the level of coverage Executive
participated in, as of the date of termination;

(ii) the Company shall pay Executive within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations;

(iii) the Company will consider in good faith the payment of a discretionary
bonus on a pro rata basis for the year in which the Termination of Employment
occurs, any such payment to be paid (if at all) based on actual performance
during the year in which termination has occurred and based on the number of
days of employment during such year relative to 365 days (payable in a lump sum
at the time such annual bonus would otherwise have been paid);

(iv) any compensation awards of Executive based on, or in the form of, Company
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the 12 months following such termination (such period, the “Equity
Acceleration Period”) shall vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as of the date of such
termination of employment; provided that any outstanding award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) of the award being vested through the end of such
Equity Acceleration Period than if it vested annually pro rata over its vesting
period shall, for purposes of this provision, be treated as though it vested
annually pro rata over its vesting period (e.g., if 100 restricted stock units
(“RSUs”) were granted 2.7 years prior to the date of the termination and vested
pro rata on each of the first five anniversaries of the grant date and 100 RSUs
were granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest and settle); provided
further that any amount that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest (and
with respect to awards other than stock options and stock appreciation rights,
settle) only if, and at such point as, such performance conditions are
satisfied; and provided further that to the extent that any such equity awards
constitutes “non-qualified deferred compensation” within the meaning of
Section 409A, such awards shall vest, but only settle in accordance with their
terms (it being understood that it is intended that no equity awards outstanding
as of the date of this Agreement constitutes “non-qualified deferred
compensation” within the meaning of Section 409A); and

 

2



--------------------------------------------------------------------------------

(v) any then vested options of Executive (including options vesting as a result
of (iv) above) granted by the Company to purchase Company equity, shall remain
exercisable through the date that is 18 months following the date of such
termination or, if earlier, through the original scheduled expiration date of
such options.

The expiration of the Term shall not give rise to any payment to Executive or
acceleration obligation under this Section 1(d).

The payment to Executive of the severance pay and benefits described in Sections
1(d)(i), (iii), (iv) and (v) (the “Severance Payments & Benefits”) above is
contingent upon (i) Executive’s compliance with the offset provisions in
Section 1(e) below, (ii) Executive’s compliance with the restrictive covenants
set forth in Section 2, and (iii) Executive signing and not revoking a
separation agreement and release of claims in favor of the Company and its
affiliates in a form that is satisfactory to the Company upon Executive’s
termination of employment that becomes effective no later than sixty (60) days
following Executive’s employment termination date or such earlier date required
by the release agreement (such deadline, the “Release Deadline”). If the release
does not become effective and irrevocable by the Release Deadline, Executive
will forfeit any rights to severance. In no event will Severance Payments &
Benefits be paid or provided until the release actually becomes effective and
irrevocable. Upon the release becoming effective and irrevocable, any payments
delayed from the date Executive terminates employment through the effective date
of the release will be payable in a lump sum without interest as soon as
administratively practicable after the Release Deadline and all other amounts
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Any Severance Payments & Benefits that would be considered
Deferred Payments (as defined below) will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, the Delayed Initial Payment
Date, as defined below. Any installment payments that would have been made to
Executive during the sixty (60)-day period immediately following Executive’s
separation from service, but for the preceding sentence, will be paid to
Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.

As used herein, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (A) the Company’s material breach of
any material provision of this Agreement, (B) the material reduction in
Executive’s title, duties or reporting responsibilities, excluding for this
purpose any such reduction that is an isolated and inadvertent action not taken
in bad faith or that is authorized pursuant to this Agreement, (C) the material
reduction in Executive’s Base Salary, or (D) the relocation of Executive’s
principal place of employment more than 50 miles outside the Seattle
metropolitan area, provided that in no event shall Executive’s resignation be
for “Good Reason” unless (x) an event or circumstance set forth in clauses
(A) through (D) shall have occurred and Executive provides the Company with
written notice thereof within 30 days after Executive has knowledge of the
occurrence or existence of such event or circumstance, which notice specifically
identifies the event or circumstance that Executive believes constitutes Good
Reason, (y) the Company fails to correct the circumstance or event so identified
within 30 days after receipt of such notice, and (z) Executive resigns within 90
days after the date of delivery of the notice referred to in clause (x) above.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding provisions of this Section 1(d), in the event that
Executive is a “specified employee” (within the meaning of Section 409A) on the
date of termination of Executive’s employment with the Company and the Severance
Payments & Benefits to be paid within the first six months following such date
(the “Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the
Severance Payments & Benefits that is a “short-term deferral” within the meaning
of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid at the times set forth
in Section 1(d), (2) any portion of the Severance Payments & Benefits (in
addition to the amounts contemplated by the immediately preceding clause
(1)) that is payable during the Initial Payment Period that does not exceed the
Limit shall be paid at the times set forth in Section 1(d) as applicable,
(3) any portion of the Severance Payments & Benefits that exceeds the Limit and
is not a “short-term deferral” (and would have been payable during the Initial
Payment Period but for the Limit) (the “Deferred Payments”) shall be paid, with
Interest, on the first business day of the first calendar month that begins
after the six-month anniversary of Executive’s “separation from service” (within
the meaning of Section 409A) (the “Delayed Initial Payment Date”) and (4) any
portion of the Severance Payments & Benefits that is payable after the Initial
Payment Period shall be paid at the times set forth in Section l(d). For
purposes of this Agreement, “Interest” shall mean interest at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, from the date on
which payment would otherwise have been made but for any required delay through
the date of payment.

(e) OFFSET. If Executive obtains other employment during the Salary Continuation
Period, any payments to be made to Executive under Section l(d) hereof after the
date such employment is secured shall be offset by the amount of compensation
earned by Executive from such employment. For purposes of this Section l(e),
Executive shall have an obligation to inform the Company regarding Executive’s
employment status following termination and during the Salary Continuation
Period, but shall have no affirmative duty to seek alternate employment.

(f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Executive’s accrued and earned but unpaid
Base Salary through the date of death or termination of employment for any
reason, as the case may be; (ii) any compensation previously earned but deferred
by Executive (together with any interest or earnings thereon) that has not yet
been paid and that is not otherwise paid at a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any (provided, that any election made by Executive pursuant to any deferred
compensation arrangement that is subject to Section 409A regarding the schedule
for payment of such deferred compensation shall prevail over this Section l(f)
to the extent inconsistent herewith); and (iii) other than in the event of
Executive’s resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Executive’s accrued
but unpaid vacation pay through the date of death or termination of employment.

(g) OTHER BENEFITS. Upon any termination of Executive’s employment prior to the
expiration of the Term, Executive shall remain entitled to receive any vested
benefits or amounts that Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any other contract or agreement with,
the Company in accordance with the terms thereof (other than any such plan,
policy, practice or program of the Company that provides benefits in the nature
of severance or continuation pay).

 

4



--------------------------------------------------------------------------------

2. CONFIDENTIAL INFORMATION; NON-SOLICITATION; NON-COMPETITION; AND PROPRIETARY
RIGHTS.

(a) CONFIDENTIALITY. Executive acknowledges that while employed by the Company,
Executive will occupy a position of trust and confidence. Executive shall not,
except as is appropriate to perform Executive’s duties hereunder or as required
by applicable law, disclose to others, use, copy, transmit, reproduce,
summarize, quote or make commercial, whether directly or indirectly, any
Confidential Information. Executive will also take reasonable steps to safeguard
such Confidential Information and prevent its loss, theft, or inadvertent
disclosure to third persons. This Section 2 shall apply to Confidential
Information acquired by Executive whether prior or subsequent to the execution
of this Agreement. “Confidential Information” shall mean information about the
Company or any of its subsidiaries or affiliates, and their respective clients
and customers, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information, provided that Confidential Information
shall not mean any such information that is previously disclosed to, or in
possession of, the public other than by reason of Executive’s breach of this
Agreement. Notwithstanding the foregoing provisions, if Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, Executive shall promptly notify the Company in
writing of any such requirement so that the Company may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions hereof. Executive shall reasonably cooperate with the Company to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time Executive is required to make the disclosure, or
the Company waives compliance with the provisions hereof, Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Executive agrees to deliver or return to the Company, at
the Company’s request at any time or upon termination or expiration of
Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “affiliates” shall mean any company controlled by, controlling or
under common control with the Company.

(b) NON-COMPETITION. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that
during the Term and for a period of 24 months beyond Executive’s date of
termination of employment for any reason, including the expiration of the Term
(the “Restricted Period”), Executive shall not, directly or indirectly, engage
in, assist or become associated with a Competitive Activity. For purposes of
this Section 2(b): (i) a “Competitive Activity” means, at the time of
Executive’s termination, any business or other endeavor in any jurisdiction of a
kind being conducted by the Company or any of its subsidiaries or, if engaged in
the provision of any travel related services, any of its affiliates in any
jurisdiction (or demonstrably

 

5



--------------------------------------------------------------------------------

anticipated by the Company or its subsidiaries or affiliates as of the Effective
Date or at any time thereafter; and (ii) Executive shall be considered to have
become “associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, Executive may
make and retain investments during the Restricted Period, for investment
purposes only, in less than five percent of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if stock of such
corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Executive is not otherwise affiliated with such
corporation.

(c) NON-SOLICITATION OF EMPLOYEES. Executive agrees that during the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly, hire, recruit or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates or any such
person who has terminated his or her relationship with the Company or any of its
subsidiaries or affiliates within the six-month period prior to such hiring,
recruiting or soliciting (except for (i) such employment or hiring by the
Company or any of its subsidiaries or affiliates or (ii) such employment or
hiring by Executive of an agent, consultant or independent contractor where the
primary duties of such person are not for the Company); provided, however that a
general solicitation of the public for employment shall not constitute a
solicitation hereunder so long as such general solicitation is not designed to
target, or does not have the effect of targeting, any employee, officer,
director, agent, consultant or independent contractor of the Company or any of
its subsidiaries or affiliates. This Section 2(c) shall not apply to any
administrative assistant working directly for Executive.

(d) NON-SOLICITATION OF BUSINESS PARTNERS. During the Restricted Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, persuade or encourage or attempt to persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries or
affiliates to cease doing business with the Company or any of its subsidiaries
or affiliates or to engage in any business competitive with the Company or its
subsidiaries or affiliates on its own or with any competitor of the Company or
its subsidiaries or affiliates.

(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as defined
below) shall be made for hire by Executive for the Company or any of its
subsidiaries or affiliates. “Executive Developments” means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship, in each case,
(i) that (A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during the Term. All Confidential Information and all Executive
Developments shall remain the sole property of the Company or any of its
subsidiaries or

 

6



--------------------------------------------------------------------------------

affiliates. Executive shall acquire no proprietary interest in any Confidential
Information or Executive Developments developed or acquired during the Term. To
the extent Executive may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or Executive
Development, Executive hereby assigns to the Company all such proprietary
rights. Executive shall, both during and after the Term, upon the Company’s
request, promptly execute and deliver to the Company all such assignments,
certificates and instruments, and shall promptly perform such other acts, as the
Company may from time to time in its reasonable discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Executive Developments.

(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Executive shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time. Executive
hereby consents to, and expressly authorizes, the Company’s use of Executive’s
name and likeness in trade publications and other media for trade or commercial
purposes.

(g) REMEDIES FOR BREACH. Executive expressly agrees and understands that the
Company will have 30 days from receipt of Executive’s notice of any alleged
breach by the Company of this Agreement to cure any such breach. Executive
expressly agrees and understands that the remedy at law for any breach by
Executive of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Executive’s violation or threatened
violation of any provision of this Section 2, the Company shall be entitled to
obtain from any court of competent jurisdiction immediate injunctive relief and
obtain a temporary order restraining any threatened or further breach as well as
an equitable accounting of all profits or benefits arising out of such violation
or threatened violation without the requirement of posting any bond. Nothing in
this Section 2 shall be deemed to limit the Company’s remedies at law or in
equity for any breach by Executive of any of the provisions of this Section 2,
which may be pursued by or available to the Company.

(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

(i) ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder; provided, that, in the
event of a merger, consolidation, transfer, reorganization, or sale of all,
substantially all or a substantial portion of, the assets of the Company with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of the Company’s
successor in interest in such transaction, and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the Company
hereunder, and all references herein to the “Company” shall refer to such
successor.

 

7



--------------------------------------------------------------------------------

3. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Executive hereunder, as may be
required from time to time by applicable law, governmental regulation or order.

4. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

5. WAIVER: MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

6. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

7. SECTION 409A. The Agreement is intended to comply with the requirements of
Section 409A or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A, shall in all respects be administered in
accordance with Section 409A. Each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A shall be made or provided in accordance with the requirements of
Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than Executive’s
remaining lifetime (or if longer, through the 20th anniversary of the Effective
Date). Amounts payable under this Agreement upon a termination of employment
that constitute deferred compensation within the meaning of Section

 

8



--------------------------------------------------------------------------------

409A will not be paid or provided until Executive experiences a “separation from
service” within the meaning of Section 409A, and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the date of termination.

ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

 

EXPEDIA, INC.

/s/ ROBERT J. DZIELAK

By:   Robert J. Dzielak Title:   Executive Vice President, General Counsel and
Secretary EXECUTIVE

/s/ DARA KHOSROWSHAHI

Dara Khosrowshahi

 

9